        Case 1:18-cv-02718-RDM Document 100 Filed 09/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


O.A., et al., on behalf of themselves and all
others similarly situated

                     Plaintiffs,                Civil Action No. 1:18-cv-2718-RDM
       v.
                                                [Consolidated with Civil Action
                                                No. 18-cv-2838-RDM]
DONALD J. TRUMP, et al.,

                     Defendants.


    MOTION TO WITHDRAW MARY BETH HICKCOX-HOWARD AS COUNSEL

       Pursuant to Civil Local Rule 83.6(c), Mary Beth Hickcox-Howard hereby moves to

withdraw her appearance as co-counsel for O.A., K.S., A.V., G.Z., D.S., C.A., D.R., P.R., G.R.,

and all other class members in the above-referenced case.

       WHEREFORE, Ms. Hickcox-Howard respectfully moves the Court to enter an order

granting her withdrawal as co-counsel.

Dated: September 10, 2020                  Respectfully submitted,


                                           /s/ Mary Beth Hickcox-Howard
                                           Mary Beth Hickcox-Howard (D.C. Bar No. 1001313)
                                           WILLIAMS & CONNOLLY LLP
                                           725 Twelfth Street, N.W.
                                           Washington, D.C. 20005
                                           Tel: (202) 434-5000
                                           Fax: (202) 434-5029
                                           mhickcox-howard@wc.com
